In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-14-00047-CR



                              LEAVELLE FRANKLIN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee



                            On Appeal from the 102nd District Court
                                    Bowie County, Texas
                                Trial Court No. 13F1054-102




                         Before Morriss, C.J., Moseley and Carter,* JJ.
                           Memorandum Opinion by Justice Carter




________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                   MEMORANDUM OPINION
        Leavelle Franklin appeals from his convictions of three counts of aggravated sexual

assault of his six-year-old daughter, Barbara Johnson (pseudonym), with two previous felony

convictions. Franklin has filed a single brief in which he raises issues common to all of his

appeals. 1 Franklin argues that the trial court committed reversible error (1) in admitting a Sexual

Assault Nurse Examiner’s reports over his hearsay objection, (2) in limiting cross-examination

of the forensic interviewer, which was designed to uncover inconsistencies in Barbara’s and

Tasha’s statements, (3) in exempting the Child Advocacy Center’s clinical director from the

witness sequestration rule, and (4) by overruling his objection to comments made during the

State’s closing argument.

        We addressed these issues in detail in our opinion of this date on Franklin’s appeal in

cause number 06-14-00046-CR.            For the reasons stated therein, we likewise conclude that

harmful error has not been shown in this case.




1
 In our case number 06-14-00046-CR, Franklin also appeals from his convictions of three counts of aggravated
sexual assault of his seven-year-old daughter, Tasha Johnson (pseudonym), with two previous felony convictions.

                                                      2
      We affirm the trial court’s judgment.




                                              Jack Carter
                                              Justice

Date Submitted:      February 5, 2015
Date Decided:        March 10, 2015

Do Not Publish




                                                 3